Citation Nr: 1451314	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran has had several different representatives in the past.  The most recent documentation in this regard is a July 2012 VA Form 21-22a in favor of an agent from Alpha Veterans Disability Advocates.  An April 2013 letter from VA to Alpha Disability Advocates indicates that the agent withdrew representation in by way of a January 2013 letter.  However, there is no January 2013 letter of record from the Veteran's representative, and the Board notes that VA's April 2013 letter is addressed to the Veteran at the representative's place of business.  Given this inconsistency, and to clarify his wishes for representation, the Board sent the Veteran two letters to his addresses of record, in February 2014 and June 2014; however, the Veteran did not respond to either letter.  The Board finds that the Veteran was afforded the opportunity for representation and did not respond; therefore, there is no prejudice in proceeding to adjudicate his claims on appeal.  See 38 C.F.R. § 20.600 (2013).  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest to a compensable degree within one year of active service.  

2.  Tinnitus did not have onset during active service and was not caused by an event, disease, or injury during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2013).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in February 2010.  The following records have been obtained and associated with the claims file:  service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and private treatment records.  VA provided an examination and obtained a medical opinion in November 2012.  The examination and opinion are adequate as the examiner considered the Veteran's relevant history, provided a sufficiently detailed description of the claimed disabilities, and provided sufficient rationale to support the opinion.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

The Veteran claims service connection for bilateral hearing loss and tinnitus due to exposure to loud acoustic noise as a power plant operator and on the flight line during active service.  Given the Veteran's occupational specialty during service documented within his DD Form 214 and the Veteran's statements, the Board finds that the Veteran was exposed to loud noise during his active service.  

Service treatment records are negative for hearing loss and tinnitus.  Audiograms conducted in January 1971, April 1971, October 1971, September 1972, September 1973, and March 1974 do not contain results which qualify as a hearing loss disability as defined by VA regulation.  Id.  The Veteran denied hearing loss in reports of medical history in January 1971 and October 1971 and indicated he wasn't sure if he had hearing loss in a March 1974 report of medical history at separation.  Additionally, the Veteran indicated ear, nose, or throat (ENT) trouble on October 1971 and March 1974 reports, but a physician's note from the March 1974 report of medical history clarifies that the ENT trouble refers to periodic swelling and soreness of the Veteran's tonsils.  

Subsequent to service discharge, there is no probative evidence in the record that the Veteran reported hearing loss or tinnitus prior to January 2010, when he filed his claim for service connection based upon those conditions.  Specifically, the Board has reviewed VA treatment records and SSA disability records and does not find any complaint, diagnosis, or treatment of hearing loss or tinnitus therein.  

Private records from Houston ENT Clinic in January 2010 document the Veteran's complaint of progressive hearing loss that began six months prior.  He reported difficulty discriminating voices, ear pressure, nasal congestion, tinnitus, and paroxysmal nocturnal dyspnea and denied ear drainage and vertigo.  An audiogram conducted at the time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
45
45
45
LEFT
45
50
50
55
60

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear; although it is not clear if these scores are based on the Maryland CNC Test.  The audiologist diagnosed mild sloping to moderate sensorineural hearing loss of the right ear and moderate flat sensorineural hearing loss of the left ear.  Notably, no nexus opinion was included with the January 2010 private audiogram results.  

The Board notes that VA scheduled the Veteran for an examination in April 2010; however, the examination was cancelled after VA was unable to contact the Veteran at his current address and telephone number.  In June 2012, the Veteran's previous representative requested VA to schedule the Veteran for another examination regarding his claims of hearing loss and tinnitus.  

The VA afforded the Veteran an examination in November 2012, at which time he reported hearing loss and occasional tinnitus.  Audiometric testing at the time revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
30
30
LEFT
20
20
25
30
35

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of his active service.  He reviewed the Veteran's claims file and noted normal hearing examinations upon entrance to and separation from service, with no significant shifts noted from enlistment to separation to suggest excessive noise exposure.  He noted the Veteran served as a ground power specialist for 3 years and he worked around generators, but that no specific event was linked to onset.  He also noted that the current thresholds were age appropriate.  The examiner inquired as to any functional impact of the Veteran's hearing loss and tinnitus upon his ordinary conditions of daily life, including the ability to work, and no such functional impact was reported by the Veteran.  

The January 2010 private audiogram documents bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The November 2012 VA audiogram documents some bilateral hearing loss under Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (thresholds higher than 20 decibels shows some degree of hearing loss), but the results do not show a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the Board finds the evidence is at least in equipoise regarding the question of whether the Veteran has a current hearing loss disability.  38 C.F.R. § 3.102 (2013).  

As noted above, service connection may be granted if sensorineural hearing loss is manifested in service, or manifested to a compensable degree within one year following separation from service.  In this case, the Veteran's service treatment records are detailed, appear complete, and cover the Veteran's service through May 1974.  These records are negative for any complaints, treatment, or findings of bilateral hearing loss and tinnitus.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any hearing related symptoms.  The service treatment records document reporting of other symptoms over the course of active service.  If the Veteran had hearing related symptoms during service, one would expect some notation in the service treatment records as the records document his reports of other symptoms.  His isolated entry on a report of medical history at service discharge reflects that he was unsure if he had hearing loss.  The Board finds this to be insufficient to qualify as a finding of hearing loss during service, as the question of whether or not hearing loss exists for VA purposes is based up objective audiometric testing.  See 38 C.F.R. § 3.385.  Additionally, during the January 2010 private audiology examination, the Veteran reported onset six months prior, which is inconsistent with a claim of onset during active service.  

Moreover, there is no evidence that the Veteran's current hearing loss disability manifested to a compensable degree within one year following separation from service.  There is no objective evidence of a hearing loss disability for VA purposes prior to the private audiogram in January 2010, after which the Veteran submitted his claim.  

The Veteran is competent to report difficulty hearing and occasional tinnitus. see Layno v. Brown, 6 Vet. App. 465, 470 (1994); however, to the extent that his statements attempt to establish an etiological relationship between his hearing loss and tinnitus and his active service, the Board finds he is not competent to do so.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the evidence does not show that the Veteran has continuously reported symptoms of hearing loss and tinnitus during and since service; rather, the evidence does not contain any competent evidence of hearing loss or tinnitus prior to the Veteran's own report and the private audiologist's subsequent findings in January 2010.  

Furthermore, the only competent medical opinion of record as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service weighs against his claim.  The VA examiner's November 2012 opinion that the Veteran's bilateral hearing loss and tinnitus are less likely as not caused by or a result of his active service was well supported by reasoning, based on review of the relevant medical history and audiometric examination, and suggested the audiometric thresholds were appropriate to the Veteran's age.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Thus, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus; hence the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


